Citation Nr: 0526570	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  02-02 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for dental disability for 
compensation purposes, claimed as residuals of dental trauma.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1966 to January 
1970.

This appeal was brought to the Board of Veterans Appeals (the 
Board) from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, OH.

In March 2003, the Board denied entitlement to a compensable 
evaluation for scars on the bridge of the nose and below the 
chin.  However, the Board also found that new and material 
evidence had been submitted and that the veteran's previously 
denied claim for service connection for residuals of dental 
trauma had been reopened. 

Under regulations then in effect, in March 2003, the Board 
undertook to develop the evidence on the latter issue on 
their own motion.  Development including a new VA examination 
was undertaken.

The Board remanded the case for a SSOC in September 2003.

In November 2004, the Board remanded the case for the 
conduction of a hearing.

The veteran provided testimony before a Veterans Law Judge at 
the VARO in Huntington, WV in July 2005; a transcript is of 
record.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending appellate issue.

2.  Evidence of record  and medical expert opinion 
establishes a reasonable doubt that the veteran's facial and 
dental trauma in service precipitated additional dental 
disability which has left him without teeth and with 
additional gum disability.



CONCLUSION OF LAW

With resolution of doubt, the veteran's current aggregate 
dental disability, claimed as residuals of dental trauma, is 
due to service and/or service-connected disability.  38 
U.S.C.A. §§ 1110, 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107), 
VA must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The file shows that in numerous incidents of correspondence 
between RO and the veteran, and in the SOC and SSOCs which 
were undertaken during the course of this appeal as the RO 
incrementally adjusted the various ratings assigned, the 
veteran was fully informed of the evidence necessary to 
substantiate his claim and of his and VA's respective 
obligations to obtain different types of evidence.  The RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Additionally, the veteran was 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his possession that pertains 
to a claim.

In general, a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Comprehensive notice was provided 
by the RO prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Moreover, the Board observes that the appellant did not 
identify any additional evidence that needed to be obtained 
and the Board finds that there is no additional evidence to 
obtain.  Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2004).  

When there is aggravation of a non-service-connected 
condition which is proximately due to or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background 

Original copies of some service records are in the file.  In 
essence, during the veteran's service, he was an air force 
security guard and policeman.  

In addition to dental charts and other evidence relating to 
generalized dental care and cavities, etc., there is specific 
annotation that in March 1969, the veteran was seen at the 
36th Tactical Hospital at Bitburg AF, Germany after having 
been hurt in a fight.  He was described as having rib 
contusions, hematoma of the forehead, multiple superficial 
laceration, and contusions, and 3-4 loose teeth.  He was 
given pain medication and sent to the dental clinic for a 
consultation.

The subsequent dental clinical reports from March 1969 
reflect that he was seen on repeated occasions for care for 
traumatic dental displacement and repositioning and 
stabilization.

A further treatment report from June 1969 indicates that he 
had again been "jumped" by unknown assailants, and suffered 
multiple lacerations and contusions of the face and thorax.  
The examiner said that he had tried to protect himself but 
received blows to the limbs, head and chest.  Examination 
showed multiple lacerations of the face and nose and bruising 
of the anterior face with swollen eyelids.  X-rays and 
additional evaluations were to be undertaken but are not 
reported in the evidence of record.

In his initial claim filed in 1987, the veteran described the 
in-service incidents.  He said that he had been an air force 
security guard and policeman.  While stationed at Bitburg, 
Germany, in 1969, he had twice received facial and dental 
injuries as a result of intervening in fights.  The initial 
injuries involved loose, broken and dislodged teeth, but 
since then, he had developed gum recession and further 
loosening.  He reported that he had been seen at additional 
service facilities and by physicians in 1986 and 1987 for 
these problems.

On VA examination in January 1988, the veteran reported that 
he was currently working as a police officer for the VAMC and 
had had that job since early 1985.  He said that he had 
developed gum recession and loose teeth as a result of the 
injuries in service.  He had had lacerations and broken and 
loose teeth at the time, and these had required dental 
surgery at a later date.  

The clinical findings relating to his teeth and mouth are 
illegible.  A special dental evaluation was not undertaken, 
nor were there facial X-rays; dental X-rays showed a number 
of missing teeth.  However it was noted that he had scars on 
the bridge of his nose and under his chin as a result of the 
same fight in which he alleged his dental trauma.

On VA examination in June 1988, the veteran reported that he 
had loose teeth, gum and bone deterioration as a result of 
the in-service injuries.  He had been seen by a dentist for 
the dental and gum problems and continued to be seen for 
ongoing care.  On examination, the veteran gave a history of 
trauma to his maxillary and mandibular incisors in service.  
He said that this resulted in a broken nose, facial 
lacerations and loosening of the maxillary and mandibular 
incisors.  The mandibular incisors were further displaced 
lingually and had to be pulled forward and wired in place.  
He said that this contributed to the gum and bone disease 
which deteriorated to the present.  He was noted to exhibit 
some moderate to advanced periodontitis and 3+ mobility of 
the lower incisors.  His maxillary anteriors were stable with 
only a 1+ mobility on #8.  His prosthetic needs were for 
extraction of the lower incisors and #28 and construction of 
a mandibular partial denture.

The veteran subsequently provided copies of dental and 
clinical records from October 1985 to May 1993 showing 
several dental problems.

Extensive clinical records are also in the file relating to 
care in the 1990's for various tooth problems including 
extractions.

On VA examination in December 2000, the physician noted that 
the veteran had several facial scars without tenderness or 
functional impairment.  He also noted that the veteran had 
"no teeth in the upper or lower jaw.  The patient has no 
sores.  The patient currently has an implant in place".  The 
physician further opined that the "patient is edentulous 
secondary to service connected injuries with current implant 
surgery being undertaken".  (emphases added).

Extensive additional clinical records were obtained relating 
to ongoing care.

On extensive VA reexamination in June 2003, the veteran's 
history was noted.  The examiner opined that "mandibular 
anterior teeth were probably compromised due to initial 
traumatic injury and then were subsequently lost due to 
progressive periodontal disease.  All other teeth (from 
review of records) lost due to periodontal disease."  
(emphasis added)

A statement is of record from a VA staff dentist, dated in 
2004, relating to the veteran's dental situation.  He 
reported that he had been his dental care provider from April 
2000 until September 2002, during which time he extracted and 
otherwise fabricated and implanted teeth.  He was referred 
thereafter to the private sector as he had no dental 
eligibility for continued care on a routine basis.  He was 
noted to have been seen in the VA facility in March 1998 with 
an acute toothache.  Treatment eventually included 
edentulation, placement of mandibular dental implants and 
fabrication of complete maxillary and mandibular dentures.  
The dentist opined that at the time, the veteran's oral 
hygiene was good.  However, his dentition had periodontal 
involvement and the teeth were malaligned to the degree that 
they were not restorable.

He opined that:

(i)t is well within reason that previous 
trauma to the oral maxillofacial 
structures, individual tooth trauma, and 
general loosening of the teeth that 
require(d) splinting for stabilization, 
could result in these teeth becoming 
periodontally and periapically involved 
to the point of being nonrestorable.  
(emphasis added).


Analysis

In this case, the veteran's service records clearly 
substantiate that on at least two occasions, in the line of 
duty as a security guard, he was involved in altercations 
which resulted in his being punched on the face and acquiring 
lacerations, contusions and dislodged, malaligned and 
otherwise damaged teeth.

He has provided written and oral documentation that is 
entirely consistent, credible and supported by the clinical 
evidence of record.

Since service, the veteran had continued to have dental, jaw 
and mouth problems which recent medical opinions have 
unanimously concluded were due, at least in significant part, 
to the in-service trauma and the downhill slope and decline 
his dental condition has taken since then.

The Board finds that while the evidence is not irrefutable, 
there is certainly a doubt raised in this case which must be 
resolved in his favor.  Service connection is warranted for 
his current aggregate dental disability, claimed as residuals 
of dental trauma.  



ORDER

Service connection for dental disability for compensation 
purposes, claimed as residuals of dental trauma, is granted. 



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


